DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 14-17 and 22-23 (species of SEQ ID NO. 108) in the reply filed on 10/7/22 is acknowledged.
Claims 12-13 and 18-21 are withdrawn from consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15751406, filed on 2/8/2018.
It is noted that both of these foreign documents are in Japanese.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See page 72.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claims 1-11, 14-17 and 22-23 are objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.  In claim 2 (a) the terminology “second amino acid from the N terminus” is unclear since the peptide of claim 1 can be anywhere from 11-14 amino acids in length, thus the second amino acid from the N terminus changes depending on the length of the peptide.  The Examiner suggest using the language -- second amino acid from the N terminus of SEQ ID NO. 1--.  Similar issues are found with claim 2 (b)-(c)
b.  In claim 2 (a), the second amino acid from the N terminus is substituted with T.  However, the second amino acid from the N terminus is T.  It is not clear why applicant is substituting a T with a T.  Similarly, 2(c) is it not clear why applicant is substituting a Y with Y.
c.  Claims 15 and 17 are dependent on non-elected claims.
d.  In claim 8 the parenthesis confuses the metes and bounds of the claim.  As per Appendix A, the definition of “prevention” is “action taken to decrease the change of getting a disease or condition” whereas, as per Appendix B, the definition of “prophylaxis” is “an attempt to prevent disease”.  Thus, the definitions of the two terms are slightly different and, thus, the metes and bounds of the claim is unclear.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions comprising SEQ ID NO. 108 for treatment of cancer, does not reasonably provide enablement for compositions comprising SEQ ID NO. 108 for prevention of cancer or postoperative cancer recurrence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant claims and discloses compositions comprising SEQ ID NO. 108 for cancer treatment, cancer prevention and prevention of postoperative cancer recurrence.  In support of the claimed invention applicant, in combination with the state of the art, has provided sufficient objective evidence that SEQ ID NO. 108 can be used for the treatment of cancer.  However, there is insufficient objective evidence for cancer prevention or prevention of postoperative cancer recurrence.  
Regarding cancer prevention, the skilled artisan recognized that before any method of preventing a particular cancer could be practiced with any level of predictability, some method of identifying subjects predisposed to the particular cancer must be available.  While the art has advanced in recent years, it is still highly unpredictable not only which individuals will develop a particular cancer, but also when a “preventative” therapy will be helpful.  
Breast cancer illustrates the difficulties associated with detecting and preventing cancer.  The skilled artisan generally recognized symptoms of breast cancer to include changes in the breast such as the presence of a lump, nipple discharge, or other changes in the shape or texture of the breast.  However, such symptoms are non-specific and have multiple other potential causes.  Even detection of a breast mass by mammography is only an early step in the diagnosis of breast cancer.  As noted in a 2009 article in the Annals of Internal Medicine and in the 2009 ESMO Clinical Recommendations, following an abnormal mammographic finding or a concerning finding on physical exam, additional imaging and biopsy are required for a diagnosis (cancer vs. benign lesion) and staging is required to determine appropriate treatment.  Kataja et al., Ann Oncol 2009; 20(sup 4): iv10-14; Nelson et al., Ann. Intern Med. 2009; 151:727-737 - see especially paragraph bridging pages 727-28.   Further, even in individuals predisposed to breast cancer by virtue of mutations in BRCA1 or BRCA2, primary preventive treatment with tamoxifen did not show any benefit.  Kataja et al., Ann Oncol 2009; 20(sup 4): iv10-14; Nelson et al., Ann. Intern Med. 2009; 151:727-737 – see “risk reduction: non-surgical preventive options" on p. iv19.      
Thus, the claims are not enabled for cancer prevention and prevention of postoperative cancer recurrence and it is the Examiner’s position that one of skill in the art would undergo undue experimentation to make and/or use the claimed invention.





Claims 1-2, 4-11, 14-17 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to peptides of less than 15 amino acids having CTL inducing ability, wherein the peptide comprises SEQ ID NO. 108 or has one, two or several amino acids substituted, deleted, inserted and/or added (henceforth referred to “variants”).  The polynucleotide claims, the compositions claims, the APC, the CTL, the emulsion and kit claims all comprise the peptide as described above.   While the amino acid sequence of SEQ ID NO:108 is adequately described in the specification as-filed, thereby providing an adequate basis for the peptide of SEQ ID NO:108; there is insufficient written description as to the identity of “variants” relative to SEQ ID No. 108  that would still maintain the function of the polypeptide.  Consequently, the specification does not provide an adequate written description for “variants” of SEQ ID No. 108.  
The specification, as filed, does not provide adequate written description support for “variants” of SEQ ID No. 108.  The specification and claims do not place any limit on the number of amino acid substitutions, additions, deletions or insertions that may be made to SEQ ID NO. 108.  Thus, the scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus member is permitted.  The specification does not describe any members of the claimed genus by complete structure.  The specification does not describe the physical or chemical characteristics from substitutions, additions, deletions or insertion variants of SEQ ID NO. 108.  
Although the specification states that these types of amino acid changes are routinely made in the art, the specification and claim do not describe any specific changes to be made.  No common structural attributes identify the member of the substitutions, modifications, deletions or insertion variant genus.  Because the disclosure fails to describe the common attributes or characteristics that identify substitutions, additions, deletions or insertion and because the genus is highly variant, Seq ID NO. 108 is insufficient to describe the genus, even when considered in light of the knowledge in the art.  For example, Skolnick et al. (Trends in Biotech., 18(1):34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., Abstract and Sequence-based approaches to function prediction, page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan' s best guess as to the function of the structurally related protein (see in particular Abstract and Box 2).   Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and this, that the application was not in possession of the claimed genus.  The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described.
   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 108 meets the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is a nature-based product without significantly more. The claim(s) recite(s) peptides which are fragments of DEPC1 protein, which is a naturally occurring protein.  Thus, the Supreme Court opinion in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107 (2013), is controlling. In Myriad, the Court considered claims directed to isolated DNA encoding the BRCA1 polypeptide and fragments of at least 15 nucleotides of that DNA. Id. at 2113.  The Court held that “Myriad did not create anything. To be sure, it found an important and useful gene, but separating that gene from its surrounding genetic material is not an act of invention.” Id. at 2117. “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA genes ‘new . . . composition^] of matter,’ § 101, that are patent eligible.” Id. “Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.” Id. at 2118.  The same analysis applies here. The claims are directed to fragments of a naturally occurring protein, separated from the rest of the protein.  Applicants have identified peptides, with naturally occurring amino acid sequences, that is up regulated on tumor cells and induces an immune response but that does not render the peptide new compositions of matter that are patent eligible. Rather, the claims are directed to products of nature.  
This judicial exception is not integrated into a practical application because the recited peptide is a nature-based product that must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart.  There is no indication that the peptide has markedly different changes the structure, function or other characteristic of the naturally occurring counterpart in its naturally occurring counterpart in its natural state.  While the peptide is isolated from the protein and the isolation does structurally change the protein, the resultant difference (i.e. the breaking of bonds) is not significant enough to render the peptide markedly different because the protein structure and sequence of the peptide has not been altered.  Further, the peptide has the same function as its natural counterpart which is to bind to the same protein.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims are directed to a nature-based product which is a fragments of a naturally occurring protein and merely isolating the fragment does not amount to significantly more than the judicial exception.  The claim is not patent eligible.
Please note:  this rejection does not apply to the peptides with substitutions, insertions or deletions.  

Claim Rejections - 35 USC § 102

Because of the terminology “amino acid sequence in one, two or several amino acids are substituted, deleted, inserted and/or added”, there are a multitude of references which read on the claimed peptides.  For brevity, one a few are discussed below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, 14-17 and 22-23 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Carr et al WO 2017/184590 (priority to 4/18/16).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Carr et al discloses SEQ ID NO. 36647 (alignment shown below, Qy is applicant’s sequences and Db is reference sequence).  This peptide reads on applicant’s SEQ ID NO 108 with several deletions and one substitution. The peptide can be made recombinantly using polynucleotides (para. 151-160, summary and entire reference) and used in compositions and immunogenic compositions comprising adjuvants (para 212-350).  The compositions include compositions for inducing and isolating CTL and APC (para 368-381).  Para 283 discloses oil-in-water and water-in-oil emulsions.  Para. 426+ discloses the formation of kits.  With respect to the various uses recited in the composition claims, the uses are intended use and such use carries little patentable weight when evaluating composition claims. 

  Query Match             58.1%;  Score 36;  DB 25;  Length 9;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          5 EAVDWLY 11
              ||||||:
Db          1 EAVDWLH 7



Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura et al US 2011/0237518.
This reference discloses SEQ ID NO. 35 (VPMLK and SEQ ID NO. 36 (PMLKE) which read on applicant’s SEQ ID NO. 108 with several deletions and substitutions.  The peptide can be made recombinantly using polynucleotides (para. 167-216, summary and entire reference) and used in compositions (para 306+). With respect to the various uses recited in the composition claims, the uses are intended use and such use carries little patentable weight when evaluating composition claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643